DETAILED ACTION
This correspondence is in response to the communications received November 8, 2021.  Claims 1-10 and 16-20 are under consideration.  Claims 11-15 have been cancelled.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed November 8, 2021, has been accepted.


REASONS FOR ALLOWANCE
Claims 1-10 and 16-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The semiconductor device arrangement with first and second multi-bridge channels as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a semiconductor device arrangement with first and second multi-bridge channels, but fails to disclose the specific characteristic recited in the 
“wherein the first and second multi-bridge channel structures are surrounded with the first and second gate structures, respectively, and each of the first and second multi-bridge channel structures comprises a plurality of nano-bridges serving as channels, the plurality of nano- bridges stacked apart from one another in a third direction that is substantially perpendicular to a plane defined by the first direction and the second direction, and
one of the first and second multi-bridge channel structures respectively surrounded by the first and second gate structures comprises a different number of nano-bridges from the other multi-bridge channel structures”.

Regarding claim 16, the prior art discloses a semiconductor device arrangement with first and second multi-bridge channels, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the particular configuration of the first and second multi-bridge channels, 
“wherein the first to fourth multi-bridge channel structures are surrounded with the first to fourth gate structures, respectively, and each of the first to fourth multi-bridge channel structures comprises a plurality of nano-bridges serving as channels, the plurality of nano-bridges stacked apart from one another in a third direction that is substantially perpendicular to a plane defined by the first direction and the second direction, and
at least one of the first to fourth multi-bridge channel structures respectively surrounded by the first to fourth gate structures comprises a different number of nano-bridges from the other multi-bridge channel structures”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO A RODELA/Primary Examiner, Art Unit 2893